Citation Nr: 0839012	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gynecological 
disorder, status post surgical repair of a total vaginal 
hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1982 to 
December 2002.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

This matter was initially before the Board in October 2007, 
at which time it denied the veteran's claim for a disability 
rating in excess of 10 percent for headaches and remanded the 
veteran's claim for service connection for a gynecological 
disorder, status post surgical repair of a total vaginal 
hysterectomy, for further development.  The case has been 
returned to the Board and is again ready for appellate 
action.


FINDINGS OF FACT

1.  There is probative medical evidence that the veteran 
currently has a slight prolapse and mild to moderate 
cystocele in her vagina.

2.  There is probative evidence of a gynecological injury and 
a gynecological disorder during service.

3.  There is probative medical evidence of a link between the 
veteran's current gynecological disorder and her period of 
active military service.


CONCLUSION OF LAW

The veteran's gynecological disorder, status post surgical 
repair of a total vaginal hysterectomy, was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in December 
2004.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate her service-connection claim, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence she was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. 
§ 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, pursuant to remand directives in an October 2007 
Board remand, the RO sent the veteran VCAA notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  However, the 
Board acknowledges the RO did not provide this VCAA notice 
until after the rating decision on appeal; thus, there is a 
timing error as to the additional VCAA notice.  In that 
regard, in Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice pursuant to Dingess, supra, was 
provided after issuance of the initial AOJ decision in May 
2005.  However, both the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
December 2004, followed by subsequent notice required under 
Dingess, supra, in November 2007, the RO readjudicated the 
claim in a July 2008 SSOC.  Thus, the timing defect in the 
notice has been rectified.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and all relevant 
VA treatment records.  The veteran and her representative 
also have submitted statements in support of her claim.  
Moreover, the veteran was provided with a VA examination in 
May 2008 in connection with her claim.  Finally, the veteran 
did not submit or identify additional evidence in response to 
a November 2007 VCAA notice the RO sent to her.  Therefore, 
the Board is satisfied that all relevant evidence identified 
by the veteran has been obtained, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its October 2007 remand.  Specifically, the 
RO was instructed to provide the veteran with VCAA notice 
pursuant to Dingess, supra; request from the veteran any 
existing treatment records since December 2002, after she was 
discharged from active service; and provide the veteran with 
a VA examination to ascertain the nature, extent, and 
etiology of any current gynecological disorder.  See Board 
remand dated in October 2007.  The examiner was to provide a 
medical opinion as to whether any current gynecological 
disorder found pre-existed, began during, or was aggravated 
by, service.  The examiner was also instructed to state the 
etiology of the diagnosed disorder(s).  The Board finds that 
the RO has complied with these instructions, and that the VA 
examination report substantially complies with the October 
2007 Board remand orders in addressing the issues specified 
in the Board remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran contends that she both suffered a 
tear when she gave birth to her child in July 1992 and was 
diagnosed with a gynecological disorder while in service, 
both of which have resulted in the necessity of a total 
vaginal hysterectomy (TVH) in 2004.  See the veteran's 
statement dated in January 2005 and VA Form 9 dated in 
October 2005.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the veteran underwent a VA examination 
in May 2008 and was found to continue to have a slight 
prolapse and mild to moderate cystocele in her vagina.  The 
VA examiner found no evidence of a rectocele, but found two 
mucosal adhesion bridges, and performed a procedure to excise 
the adhesion bands.  See VA examination report dated in May 
2008.  Thus, there is sufficient evidence of a current 
gynecological disorder.

In-service, there is evidence that the veteran suffered an 
injury while giving birth to her child in July 1992.  
Specifically, she suffered from a periurethral tear that 
required repair at that time.  In September 1994, during a 
routine in-service gynecological examination, she was found 
to have mild cystocele and rectocele (asymptomatic).  This 
finding was also noted in subsequent gynecological 
examinations dated in October 1997 and November 1998.  Given 
the documentation of the veteran's injury and diagnoses in 
service, the Board finds that there is sufficient evidence of 
an in-service injury and gynecological disorder.

Post-service, the veteran first noticed prolapse of her 
cervix/uterus in May 2004, at which time she was scheduled 
for an evaluation.  She was subsequently diagnosed with 
uterine prolapse and large symptomatic rectocele, and 
underwent a TVH in July 2004.  See VA treatment records dated 
in May 2004 - July 2004.  The veteran's post-service 
gynecological examinations were otherwise normal, and there 
is no evidence of other pre- or post-service intercurrent 
injuries.  Thus, there is evidence in the veteran's records 
showing a gynecological injury and a diagnosis of rectocele 
and cystocele during service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the veteran's current gynecological 
disorder and her active military service, the findings of the 
May 2008 VA examiner provide strong evidence that such a link 
exists.  Specifically, the May 2008 VA examiner noted that 
the veteran's TVH and rectocele repair in 2004 for uterine 
prolapse and rectocele "were much more likely than not to 
have been worsening over many years prior to the surgery...[] 
it is at least as likely as not that the etiology of her 
rectocele may be partially if not entirely from the 
episiotomy that was performed at the time of her vaginal 
birth."  See VA examination report dated May 2008.  The 
examiner subsequently added that although there was no 
evidence of an episiotomy repair in the veteran's STRs, there 
was mention of periurethral tear and repair, and repeated her 
medical opinion that the veteran's prolapse and rectocele 
were longstanding problems that worsened over may years prior 
to the surgery, noting that they had been mentioned in 
gynecological clinic notes during the veteran's service.  The 
examiner then concluded that "it is just a[t] least as 
likely as not that the prolapse and/or rectocele is somewhat 
if not entirely related to her vaginal birth as this is 
certainly a common etiology of such pelvic floor prolapse 
disorders."  Since there is no contrary medical examination 
of record, the Board finds that this report is entitled to 
great probative weight and provides strong evidence that 
there is a nexus between the veteran's current gynecological 
disorder and her military service.  

In summary, evidence shows a current gynecological disorder 
that resulted from a gynecological injury and a diagnosis of 
a gynecological disorder in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  Moreover, 
post-service treatments and diagnoses are sufficiently 
similar and close in time to the in-service complaints to 
demonstrate continuity, and adequate to award service 
connection for a gynecological disorder, post status surgical 
repair of a TVH.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
494-97.  Thus, the Board finds that based on these medical 
findings, and with resolution of doubt in the veteran's 
favor, service connection for a gynecological disorder, 
status post surgical repair of a TVH, is warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the appeal 
is granted.  However, the precise nature and extent of the 
veteran's gynecological disorder is not at issue before the 
Board at this time.  Only when the RO assigns a disability 
rating for the disorder will this become a pertinent 
consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998). 


ORDER

Service connection for a gynecological disorder, status post 
surgical repair of a TVH, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


